397 U.S. 315 (1970)
ARNOLD TOURS, INC., ET AL.
v.
CAMP, COMPTROLLER OF THE CURRENCY, ET AL.
No. 128.
Supreme Court of United States.
Decided March 23, 1970
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIRST CIRCUIT.
Timothy J. Murphy for petitioners.
Solicitor General Griswold, Assistant Attorney General Ruckelshaus, and Alan S. Rosenthal for Camp, and Douglas L. Ley for South Shore National Bank, respondents.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment of the United States Court of Appeals for the First Circuit is vacated. The case is remanded to that court for further consideration in light of Association of Data Processing Service Organizations v. Camp, ante, p. 150, and Barlow v. Collins, ante, p. 159.